       Case 1:17-cv-01777-VEC-RWL Document 202 Filed 03/05/21 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 3/5/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                                   Plaintiff, :
                                                                :
                            -against-                           :     17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :          ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

On February 1, 2021, the Court informed the parties that it would hold an in-person trial starting

on June 28, 2021, subject to availability and the status of the COVID-19 pandemic. See Dkt.

198. The Court accordingly requested a jury trial for that date. The Clerk’s Office has now

notified the Court that this case has been placed on the jury trial list for June 21, 2021. The case

must be trial-ready for that date. The case is second on the list for jury trials for that day. This

means that the case will not proceed on June 21, 2021, if the other trial scheduled for that date

goes forward. If the case cannot proceed on the scheduled date, the Court will seek another jury

trial date for as soon as possible thereafter. As soon as the Court confirms that the matter will

proceed on June 21, 2021, it will inform the parties.
      Case 1:17-cv-01777-VEC-RWL Document 202 Filed 03/05/21 Page 2 of 2




       The Court has considered Mr. Flannery’s request that the trial date in this case be

adjusted in light of a potential conflict with the trial before Judge Briccetti (16-CV-5900), but it

cannot accommodate the request. See Dkt. 201. In light of the fact that both trials are more than

three months away, the Court is confident that a law firm as large as Wilson Elser can

accommodate staffing for both trials.

       A final pretrial conference will be held in person on June 17, 2021 at 2:00 p.m. As

previously directed, the joint pretrial order, requests to charge, and proposed voir dire questions

are due by March 31, 2021.



SO ORDERED.
                                                           ________________________
Date: March 5, 2021                                           VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  2
